Citation Nr: 1243943	
Decision Date: 12/27/12    Archive Date: 12/31/12

DOCKET NO.  09-38 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a right knee disability, to include degenerative arthritis and status-post total knee arthroplasty.

3.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel


INTRODUCTION

The Veteran had active service from May 1969 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Milwaukee, Wisconsin, Regional Office (RO) of the Department of Veterans Affairs (VA).  


REMAND

The Veteran is seeking service connection for a low back disability and bilateral knee disabilities.  The Veteran claims that each of these disabilities began during service.  Despite the extensive procedural development, the Board has determined that another remand is necessary prior to the adjudication of these claims.

The May 2011 remand, in relevant part, requested that the Veteran be afforded a VA examination for his claimed disabilities.  The remand requested that the examiner determine "whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that any diagnosed low back, right knee, or left knee disability was caused or aggravated by his military service."  In addition, the remand requested that the examiner "opine as to whether there is clear and unmistakable evidence that any diagnosed low back disability preexisted service and, if so, whether such disability was permanently aggravated by service beyond the natural progression of the disability."

The Veteran was afforded a VA examination in June 2011, during which the Veteran reported painful motion and weakness in his left knee with a showing of flexion limited to 66 degrees.  The examiner noted that an x-ray revealed no "significant" degenerative changes, and she noted that the x-ray report means that the Veteran had some degenerative changes in the left knee, but they were not significant.  She did not specify the cause of his weakness, pain, and limitation of motion in the left knee.  Ultimately, she found that the Veteran did not have a disability of the left knee, and opined that it is unrelated to service because he was never seen for treatment for a left knee disability during service.  She essentially contradicted herself when she found that the Veteran's left knee disability is more likely due to the natural progression of the condition or some other cause.  

Regarding the right knee, the examiner opined that the Veteran's degenerative arthritis and status-post total knee arthroplasty was less likely than not related to his military service.  Her rationale included that the Veteran was not treated in service for right knee complaints, and was shown to have a post-service injury to the right knee in 1975.  Again, she generally stated that a disability of the right knee was more likely due to the natural progression of the condition or some other cause.  

Regarding the low back disability, the examiner opined that the Veteran's degenerative disc disease of the lumbar spine was not caused or aggravated by his military service, but rather was more likely than not due to the natural progression of the condition or some other cause.  She again indicated that the Veteran was not treated in service for complaints of a low back disability, nor was he shown to have a low back disability following service.  She also opined that there was no clear and unmistakable evidence that the Veteran's low back disability preexisted service, even though he reported recurrent back pain.  She noted that the examining physician commented that the Veteran had a history of a backache, but his induction examination was normal (as was his discharge examination).  

With respect to all three disabilities, the examiner indicated that she reviewed the Veteran's claims file, his testimony, his history, and medical evidence before providing her opinions.  Her opinions, however, included insufficient rationale as she basically concluded that none of the Veteran's disabilities were related to his military service because he was not treated in service for the same.  She also contradicted herself when she found the Veteran had no current left knee disability, but opined that his disability is due to the natural progression of his condition or other cause.  

It is important to note that the United States Court of Appeals for the Federal Circuit held in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) that a veteran's report of in-service symptoms is not deemed less than credible solely because there is no objective medical evidence corroborating those symptoms at the time.  As noted in the previous remand, the Board found that Veteran's report of a mine explosion while driving a truck configured as a minesweeper is consistent with the time, place, and circumstances of his service, and such an incident is presumed to have occurred.  In this case, the Board finds no reason to doubt the Veteran's credibility as to these reports-especially considering his combat service.  See Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996) (finding that a combat veteran's assertions of an event during combat are to be presumed if consistent with the time, place and circumstances of such service).  

The Board finds the June 2011 VA examination to be inadequate inasmuch as it does not appear that the examiner took into account the Veteran's reported in-service injury (presumed to have occurred during combat) and its possible relationship to the currently claimed low back and bilateral knee disabilities.  Further, the fact that the Veteran's service treatment records do not show complaints of or treatment for these disabilities is an insufficient rationale for a negative nexus as explained in Buchanan.  

Given the inadequate and confusing nature of the June 2011 VA examination report, the Board finds that the claims should be remanded so that the Veteran can be afforded a new VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for appropriate VA examinations for his low back and bilateral knees with a different examiner than the one who conducted the June 2011 VA examination.  The claims file and any pertinent evidence in Virtual VA should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  The examiner is asked to assume the Veteran is credible as to his reports of an in-service injury to his knees and back when his truck tripped a mine and his knees hit the dashboard.

(a)  After reviewing the file, the examiner should render an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that any diagnosed low back, right knee, or left knee disability was caused or aggravated by his military service.  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

(b)  In addition, the examiner is requested to opine as to whether there is clear and unmistakable evidence that any diagnosed low back disability preexisted service and, if so, whether such disability was permanently aggravated by service beyond the natural progression of the disability.  

The examiner should provide a complete rationale for any opinions provided.

2.  After the above is complete, readjudicate the Veteran's claims.  If one or more of the claims remains denied, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


